Citation Nr: 1327226	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  12-27 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for prostate cancer.  


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1955 to December 1981.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On hid April 2011 Notice of Disagreement, the Veteran, through his wife, asserts he is entitled a compensable disability rating.  Specifically, he claims he voids on a frequent basis with daytime intervals between two and three hours.  Additionally, he claims that he often has accidents, and voids at least three times during the night.  On his VA Form 9, the Veteran's wife also stated the Veteran has received additional treatment from his urologist since the December 2010 VA compensation examination, including two procedures in June and July 2012.  However, these records are not associated with the Veteran's claims file.  Thus, as the Veteran is asserting his service-connected disability has increased in severity, these private treatment records must be obtained prior to adjudication of the claim.  

Therefore, VA is required to afford him a contemporaneous VA examination, to assess the current nature, extent and severity of the service-connected prostate cancer disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/ AMC should contact the Veteran and ask that he provide VA with authorizations to obtain any additional private treatment records related to ongoing treatment for his prostate cancer that have not yet been associated with the claims file, including treatment by Dr. Brown in 2012, as referenced in the October 2012 substantive appeal.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Associate, physically or electronically with the file, any outstanding VA treatment records relevant to this claim.  

3.  The Veteran should then be afforded an appropriate VA examination to determine the current nature and severity of his prostate cancer and any associated residuals.  

The claims folder should be reviewed by the examiners prior to the examinations.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examinations.  A complete rationale for any opinion expressed should be included in the examination report. 

4.  Then re-adjudicate the appeal in light of all additional evidence.  If the benefit is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



